Title: Abigail Adams to John Adams, 8 February 1797
From: Adams, Abigail
To: Adams, John


          
            Quincy Febry 8 1797
          
          
            “The Sun is drest in Brighest Beams
            To Give thy Honours to the Day”
          
          And may it prove an auspicious prelude to each ensuing Season. You have this Day to declare Yourself Head of A Nation. And now O

Lord my God thou hast made thy servant Ruler over the people. give unto him an understanding Heart, that he may know how to go out, and come in before this great people, that he may descern between good and bad, for who is able to judge this, thy so great People? were the Words of a Royal Soverign, and not less applicable to him who is invested with the Chief Majestracy of a Nation, tho he wear not a Crown, or the Robes of Royalty.
          My Thoughts, and My Meditations are with you, tho personally absent, and My petitions to Heaven are that the things which make for Peace, may not be hiden from your Eyes. My feelings are not those of Pride, or ostentation upon the occasion they are solemnized by a sense of the obligations, the important Trusts and Numerous Duties connected with it. that you may be enabled to Discharge them with Honour to yourself, with justice and impartiality to Your Country, and with satisfaction to this Great People Shall be / The Daily prayer of your
          
            A Adams
          
        